Order filed, March 8, 2018.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-17-00821-CR
                                 ____________

                         MARIA CORONA, Appellant

                                            V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 149th District Court
                           Brazoria County, Texas
                         Trial Court Cause No. 66522


                                     ORDER

      The reporter’s record in this case was due February 27, 2018 . See Tex. R.
App. P. 35.1. The record has not been filed with the court. Because the reporter’s
record has not been filed timely, we issue the following order.

      We order Robin Rios, the court reporter, to file the record in this appeal
within 30 days of the date of this order.

                                  PER CURIAM